PERLAK, Senior Judge,
filed an opinion dissenting joined by Judge BEAL:
I respectfully dissent for the reasons initially laid out in my separate opinion in United States v. Hackler, 70 M.J. 624 (N.M.Ct. Crim.App.2011), expanded in my separate opinion in United States v. Redd, No. 201000682, 2011 WL 6938430, 2011 LEXIS 413 (N.M.Ct.Crim.App. 29 Dec. 2011) (addressing the specific context of a not guilty plea), and as further developed herein.
The Court of Appeals for the Armed Forces, in capturing an essential holding by the United States Supreme Court in Schmuck v. United States, 489 U.S. 705, 718, 109 S.Ct. 1443, 103 L.Ed.2d 734 (1989), stated in United States v. Fosler, 70 M.J. 225, 228 (C.A.A.F.2011), the following: “... the accused’s constitutional right to notice ‘would be placed in jeopardy’ if the government were ‘able to request an instruction on an offense whose elements were not charged in the indictment.’ ”
Keying off Fosler, the majority appropriately focuses its efforts upon the concept of notice, as developed in analogous lesser included offense cases. They then apply a liberal reading of the Article 134 specifications in this case. However, the reading adopted is so liberal as to lose sight of the fact that the various possible terminal elements under Article 134 are “three distinct and separate parts.” See United States v. Frantz, 7 C.M.R. 37, 39, 1953 WL 1509 (C.M.A.1953). The plain wording of the specifications at issue in this case does not necessarily imply any distinct terminal element. These specifications, while entirely typical pre-Fosler, cannot survive the requirements of Rule for Courts-MaRtial 307(c)(3), Manual for Courts-Martial, United States (2008 ed.) or appellate review, absent some judicial construct which serves to insert the terminal element. See, e.g., United States v. Mayo, 12 M.J. 286, 293-4 (C.M.A.1982), overruled in part by Fosler, 70 M.J. at 225.
Nonetheless, the majority concludes that any procedural defects were satisfactorily cured on the record through actions by the military judge, members, and various failures to object by the appellant. However, none of these putative failures would have been contemplated in the context of the Article 134 jurisprudence pre-Fosler. See id. While warning of various dangers, the majority introduces greater dangers in reaching its holding, folding not guilty pleas into the mix with guilty pleas for treatment in the Hack-ler analytical framework.
However, military jurisprudence regarding specifications which fail to state an offense must also be considered in this analysis. In United States v. King, 34 M.J. 95, 97 (C.M.A. 1992), specifically regarding the Article 134 offense of adultery, likewise present in this case, the court found that, “in omitting an allegation of marriage from the specification, the Government omitted the quintessential hallmark of adultery; and the specification as drafted simply does not state an offense.” (Citations omitted). Notably, King contested the specification at trial but was nonetheless convicted of it. The essence of offenses under Article 134, recognize the fact that certain conduct, contextualized specifically to the military, whether or not a crime in the civilian world, is a military crime. Applying the King analysis, post-Fosler, to the specifications in this case, in failing to allege any terminal element, they thereby fail to transform the disorder of adultery alleged, into a military crime, for want of the military-nexus terminal element. With the terminal element missing, akin to the missing element holding in King, “the essence of criminality was not even implied.” Id. at 97. The result in this case is the same as in King — the failure to state an offense.
A critical distinction must be made based on the nature of the plea entered. In a typical unconditional guilty plea situation, the accused is supplied with the missing element and key definitions pursuant to United States v. Care, 40 C.M.R. 247, 1969 WL 6059 (C.M.A.1969), and, mindful of the missing element, persists in his plea. If he raises the matter first on appeal, he necessarily receives appellate review based on a record which likely does not establish prejudice based upon a failure of notice. The “cure” to the missing element is provided by the accused himself, on the record. This is a situa*505tion that this court, per the Watkins analysis adopted by the majority, can affirm.
However, in a not guilty plea situation, the accused is presumed innocent. Through his plea, he contests the charge with a general denial of culpability. Per Fosler, the specifications in this case do not allege the terminal element expressly or by necessary implication. Combining the rationale of King and Fosler, these specifications fail to state an offense. The appellant is therefore pleading not guilty to something that is not, on its face, a military crime. The majority intones that he must do more. They conclude that the court-martial proceedings from the point of entering pleas forward, do not introduce prejudice. But axiomatically, one cannot be convicted of something that is not a crime. Notice or no notice, the defective Article 134 specifications in this case only morph into viable military crimes upon instructions and definitions on an element not plead, supplied by the military judge. Any putative “cure” to the face of the specification is supplied by the members. Post-Fosler, we cannot affirm these Article 134 offenses. Doing so ignores the very essence of Schmuck, namely, the appellant standing convicted following instructions on elements not charged. Post-Fosler, this appellant now stands, contrary to his pleas, convicted of words which fail to state an offense, fail to imply any discrete terminal element on their face, with the conviction perfected by the insertion of the missing element by the military judge and a guilty finding on that element by the members. Meanwhile, the specification before us, on its face, continues to fail to state an offense. See generally King. Such an outcome, being incorrect as a matter of law, is something we cannot affirm. Art. 66(c), UCMJ, 10 U.S.C. § 866(c).
Consistent with the panel opinion of 11 August 2011, I would set aside the Article 134 offenses under Charge II, per the Court of Appeals for the Armed Forces’ holding in Fosler. I would affirm the remaining findings and set aside the sentence and return the record to the Judge Advocate General for remand to an appropriate convening authority with a rehearing authorized on the sentence.